DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of protrusions are formed by only the covering” claimed in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, the claim will be interpreted by “wherein the protrusions are formed by the covering”. Applicant is recommended to clarify this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh Se Woong (KR101448715B1) in view of Chaillet- Piquand et al (US 20190059548 A1).
Regarding claim 1, Woong discloses a cosmetic pad (abstract) comprising: an upper portion (Fig. 1, 12); a lower portion (Fig. 1, 14) coupled to the upper portion (Fig. 1); wherein the upper portion has a lower durometer than the lower portion (para. 0025, the examiner notes that the upper portion is capable to have a lower durometer than the lower portion since the two portions may be formed using different material).
Woong does not discloses a non-porous covering disposed around at least the upper portion. 
Chaillet teaches a cosmetic applicator with body core (32) with upper portion (Fig. 8, 240a) and lower portion (Fig.8, 244a) with protrusions (250b) such that the core is made of material of different rigidity (para. 0065), and covered by a non-porous covering (para. 0073 and 0084) disposed at least the upper portion so that the cover 28  may be made from a sponge material, a foam (an open or closed cell foam, a flocked foam, etc.), a suitable fabric (e.g., fiber or microfiber material), etc., that is configured for depositing or removing a cosmetic formulation to a user's face, skin, hair, etc. For make-up application, the cover 28 may be configured to deposit a continuous film of a pigmentary solution (powder or liquid) onto the skin to obtain a substantially even coverage (para. 0073).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cosmetic pad of Woong with the covering as taught by Chaillet so that the cover 28  may be made from a sponge material, a foam (an open or closed cell foam, a flocked foam, etc.), a suitable fabric (e.g., fiber or microfiber material), etc., that is configured for depositing or removing a cosmetic formulation to a user's face, skin, hair, etc. For make-up application, the cover 28 may be configured to deposit a continuous film of a pigmentary solution (powder or liquid) onto the skin to obtain a substantially even coverage.
Regarding claims 2-4, Woong  and Chaillet disclose the claimed invention of claim 1 except the upper portion has a shore hardness between 20 and 40 on the 000 shore scale, and the lower portion has a shore hardness between 45 and 85 on the 000 shore scale;   
the upper portion has a shore hardness between 25 and 35 on the 000 shore scale, and the lower portion has a shore hardness between 55 and 75 on the 000 shore scale; the upper portion has a shore hardness of 30 on the 000 scale and the lower portion has a shore hardness of 65 on the 000 scale. However, Woong and Chaillet further teaches the upper portion and the lower portion can be made of different material (para. 0025 of Woong & para. 0065 of Chaillet) to provide an improved applicator that can be adapted for use on various parts of a user's face, body, hair, nails, etc., for accurate application, removal, and/or cleansing of a cosmetic formulation is desired. Such an improved applicator would beneficially be easy to clean or otherwise hygienic to use (para. 0058 of Chaillet).

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify hardness of the upper portion and lower of the cosmetic pad of Woong and Chaillet device to be for the upper portion between 20 and 40 on the 000 shore scale, and the lower portion between 45 and 85 on the 000 shore scale; the upper portion between 25 and 35 on the 000 shore scale, and the lower portion between 55 and 75 on the 000 shore scale; the upper portion is 30 on the 000 scale and the lower portion is 65 on the 000 scale.  Thus would provide the user with an improved applicator that can be adapted for use on various parts of a user's face, body, hair, nails, etc., for accurate application, removal, and/or cleansing of a cosmetic formulation is desired. Such an improved applicator would beneficially be easy to clean or otherwise hygienic to use.
Furthermore, the instant disclosure describes the selection of the hardness between the upper portion and the lower portion of the pad as merely preferable [0044-0045] and does not describe it as contributing any unexpected result to the cosmetic pad.  As such, the selection of the hardness for the upper and lower portions are deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 5, Woong and Chaillet disclose the claimed invention of claim 1. Woong further discloses the upper portion and the lower portion are made of different materials (para. 0025).  
Regarding claim 6, Woong and Chaillet disclose the claimed invention of claim 1. Woong further discloses the upper portion and the lower portion are made of the same material but with a differing shore hardness (para. 0024).  
Regarding claim 7, Woong and Chaillet disclose the claimed invention of claim 1. Chaillet further teaches at least one of the upper portion and the lower portion is made of silicone, thermoplastic elastomers, rubber, or nitrile butadiene rubber (para. 0060).  
Regarding claim 8, Woong and Chaillet disclose the claimed invention of claim 1, but do not explicitly disclose the upper portion is made of silicone and the lower portion is not made of silicone. However, Woong further discloses the upper portion and the lower portion are made of different materials (para. 0025) so that that each of at least two having different foam also puff surface is divided by the user's selection is possible to use, depending on the type of cosmetic or make-up area according to the formed. In this case, the user one by one another has the advantage that there is no need to provide the duplicated two or more puff having different properties (para. 0005, 3rd paragraph).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material selection of the upper portion to be silicone and the lower portion to be made from a non-silicone material so that each of at least two having different foam also puff surface is divided by the user's selection is possible to use, depending on the type of cosmetic or make-up area according to the formed. In this case, the user one by one another has the advantage that there is no need to provide the duplicated two or more puff having different properties. 
Regarding claim 9, Woong and Chaillet disclose the claimed invention of claim 1, but they do not explicitly  disclose the covering has a thickness of between 0.005mm and 0.1mm. However. Chaillet further teaches the cover 28 may be made from any suitable material having a suitable porosity, density, durometer, firmness, thickness , etc., for the desired application and aesthetic effect (para. 0072). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the thickness of the covering of Woong and Chaillet to be between 0.005mm and 0.1mm so that the cover 28 may be made from any suitable material having a suitable porosity, density, durometer, firmness, thickness , etc., for the desired application and aesthetic effect.
Regarding claim 10, Woong and Chaillet disclose the claimed invention of claim 1. Chaillet further teaches the covering (28) includes polyurethane (para. 0079). 
Regarding claim 12, Woong and Chaillet disclose the claimed invention of claim 1.
Woong further discloses the upper portion (Fig. 1, 12) and the lower portion are cylindrical (Fig. 1, 14). Chaillet further teaches the domed top surface (Fig.8).
Regarding claim 13, Woong and Chaillet disclose the claimed invention of claim 1. Chaillet further teaches a plurality of protrusions (Fig. 9, bump 250b) at least a top surface of the upper portion. 
Regarding claim 14, Woong and Chaillet disclose the claimed invention of claim 13. Chaillet further teaches the plurality of protrusions  (250b) are formed by both the upper portion and the covering (para. 0074).
Regarding claim 15, Woong and Chaillet disclose the claimed invention of claim 13. Chaillet further teaches the plurality of protrusions (250b) are formed by the covering (para. 0074).  
Regarding claim 16,  Woong discloses a cosmetic pad (abstract) comprising: an upper portion (Fig. 1, 12); a lower portion (14) coupled to the upper portion (Fig. 1); wherein the upper portion has a lower durometer than the lower portion (para. 0025, the examiner notes that the upper portion is capable to have a lower durometer than the lower portion since the two portions  may be formed using different material).
Woong does not explicitly disclose a plurality of protrusions and a non-porous covering disposed around at least the upper portion.
Chaillet teaches a cosmetic applicator with body core (32) with upper portion (Fig. 8, 240a) and lower portion (Fig.8, 244a) with protrusions (250b) such that the core is made of material of different rigidity (para. 0065), and covered by a non-porous covering (para. 0073 and 0084) disposed at least the upper portion so that the cover 28  may be made from a sponge material, a foam (an open or closed cell foam, a flocked foam, etc.), a suitable fabric (e.g., fiber or microfiber material), etc., that is configured for depositing or removing a cosmetic formulation to a user's face, skin, hair, etc. For make-up application, the cover 28 may be configured to deposit a continuous film of a pigmentary solution (powder or liquid) onto the skin to obtain a substantially even coverage (para. 0073).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cosmetic pad of Woong with the covering and protrusions as taught by Chaillet so that the cover 28  may be made from a sponge material, a foam (an open or closed cell foam, a flocked foam, etc.), a suitable fabric (e.g., fiber or microfiber material), etc., that is configured for depositing or removing a cosmetic formulation to a user's face, skin, hair, etc. For make-up application, the cover 28 may be configured to deposit a continuous film of a pigmentary solution (powder or liquid) onto the skin to obtain a substantially even coverage.
Regarding claim 17, Woong and Chaillet disclose the claimed invention of claim 16 except the upper portion has a shore hardness between 25 and 35 on the 000 shore scale, and the lower portion has a shore hardness between 55 and 75 on the 000 shore scale. However, Woong and Chaillet further teaches the upper portion and the lower portion can be made of different material (para. 0025 of Woong & para. 0065 of Chaillet) to provide an improved applicator that can be adapted for use on various parts of a user's face, body, hair, nails, etc., for accurate application, removal, and/or cleansing of a cosmetic formulation is desired. Such an improved applicator would beneficially be easy to clean or otherwise hygienic to use (para. 0058 of Chaillet).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify hardness of the upper portion and lower of the cosmetic pad of Woong and Chaillet device to be for the upper portion between 25 and 35 on the 000 shore scale, and the lower portion between 55 and 75 on the 000 shore scale.  Thus would provide the user with an improved applicator that can be adapted for use on various parts of a user's face, body, hair, nails, etc., for accurate application, removal, and/or cleansing of a cosmetic formulation is desired. Such an improved applicator would beneficially be easy to clean or otherwise hygienic to use.
Furthermore, the instant disclosure describes the selection of the hardness between the upper portion and the lower portion of the pad as merely preferable [0044-0045] and does not describe it as contributing any unexpected result to the cosmetic pad.  As such, the selection of the hardness for the upper and lower portions are deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 18, Woong and Chaillet disclose the claimed invention of claim 16, but they do not explicitly  disclose the covering has a thickness of between 0.005mm and 0.1mm. However. Chaillet further teaches the cover 28 may be made from any suitable material having a suitable porosity, density, durometer, firmness, thickness , etc., for the desired application and aesthetic effect (para. 0072). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the thickness of the covering of Woong and Chaillet to be between 0.005mm and 0.1mm so that the cover 28 may be made from any suitable material having a suitable porosity, density, durometer, firmness, thickness , etc., for the desired application and aesthetic effect.
Regarding claim 19, Woong and Chaillet disclose the claimed invention of claim 16. Chaillet further teaches at least one of the upper portion and the lower portion is made of silicone, thermoplastic elastomers, rubber, or nitrile butadiene rubber (para. 0060).    
Regarding claim 20, Woong discloses A cosmetic pad (abstract) comprising: an upper portion (Fig. 1, 12); a lower portion (14) coupled to the upper portion (12) (Fig. 1). Woong further discloses the upper portion can be made from different material than the lower portion (para. 0025, the examiner notes that it the cosmetic pad is capable to have the upper portion with lower rigidity than the lower portion); a cover 28 may that be made from any suitable material having a suitable porosity, density, durometer, firmness, thickness , etc., for the desired application and aesthetic effect (para. 0072). 
However, Woong does not explicitly disclose a plurality of protrusions, and a non-porous covering disposed around at least the upper portion, the upper portion has a shore hardness between 20 and 40 on the 000 shore scale, and the lower portion has a shore hardness between 45 and 85 on the 000 shore scale; and a non-porous covering disposed around at least the upper portion, wherein the non-porous covering has a thickness of between 0.005mm and 0.1mm.
Chaillet teaches a cosmetic applicator with body core (32) with upper portion (Fig. 8, 240a) and lower portion (Fig.8, 244a) with protrusions (250b) with the core made of material of different  rigidity (para. 0065), and covered by a non-porous covering (para. 0073 and 0084) disposed at least the upper portion to provide a cover that may be made from any suitable material having a suitable porosity, density, durometer, firmness, thickness , etc., for the desired application and aesthetic effect (para. 0072), and so that the cover 28  may be made from a sponge material, a foam (an open or closed cell foam, a flocked foam, etc.), a suitable fabric (e.g., fiber or microfiber material), etc., that is configured for depositing or removing a cosmetic formulation to a user's face, skin, hair, etc. For make-up application, the cover 28 may be configured to deposit a continuous film of a pigmentary solution (powder or liquid) onto the skin to obtain a substantially even coverage (para. 0073).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cosmetic pad of Woong with the covering and protrusions as taught by Chaillet so that the cover 28  may be made from a sponge material, a foam (an open or closed cell foam, a flocked foam, etc.), a suitable fabric (e.g., fiber or microfiber material), etc., that is configured for depositing or removing a cosmetic formulation to a user's face, skin, hair, etc. For make-up application, the cover 28 may be configured to deposit a continuous film of a pigmentary solution (powder or liquid) onto the skin to obtain a substantially even coverage.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify hardness of the upper portion and lower of the cosmetic pad of Woong and Chaillet device to be for the upper portion between 20 and 40 on the 000 shore scale, and the lower portion between 45 and 85 on the 000 shore scale. Thus would provide the user with an improved applicator that can be adapted for use on various parts of a user's face, body, hair, nails, etc., for accurate application, removal, and/or cleansing of a cosmetic formulation is desired. Such an improved applicator would beneficially be easy to clean or otherwise hygienic to use (para. 0058 of Chaillet).
Furthermore, the instant disclosure describes the selection of the hardness between the upper portion and the lower portion of the pad as merely preferable [0044-0045] and does not describe it as contributing any unexpected result to the cosmetic pad.  As such, the selection of the hardness for the upper and lower portions are deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the thickness of the covering of Woong and Chaillet to be between 0.005mm and 0.1mm so that the cover 28 may be made from any suitable material having a suitable porosity, density, durometer, firmness, thickness , etc., for the desired application and aesthetic effect.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Se Woong (KR101448715B1), Chaillet- Piquand et al (US 20190059548 A1) as applied to claim 1 above, and further in view of Dizes (US 20180338600 A1).
Regarding claim 11, Woong and Chaillet disclose the claimed invention of claim 1 except an entirety of the cosmetic pad is latex- free. 
Dizes teaches a makeup sponge (30) made of a non-latex material (para. 0018) to prevent any unwanted allergies that can cause harm to the user. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material of the cosmetic pad of the combination of Woong and Chaillet device to be made of latex-free material to prevent any unwanted allergies that can be cause harm to the user.

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772     

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772